DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/621,458 filed on 12/11/2019. This action is non-final.

Claim Objections
Claim 31 (line 2) recites the processor configured to creates which has a grammatical error in it. For examination purposes the processor configured to creates will be interpreted as the processor is configured to create. Appropriate corrections required.
Claim 32 (line 3) recites acquire a movement situation from the vehicle which has a grammatical error in it. For examination purposes acquire a movement situation from the vehicle will be interpreted as acquire a movement situation of the vehicle. Appropriate corrections required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 30 (line 5) recites the term the vehicle allocation reserver which lacks antecedent basis. For examination purposes the vehicle allocation reserver will be interpreted as the vehicle allocation reserver.
Claim 35 (lines 2-4) recites the language accepts both the cancelation of the vehicle allocation and the cancelation of the facility when neither the cancelation of the vehicle allocation nor extension of a usage time of the facility is acceptable from the user which can be interpreted a few different ways: a) the term from the user is referring to accepting both cancelations from the user, in which case the term acceptable has no indication of how it is determined (is the processor determining acceptability, is the user determining acceptability, or is it being determined by the user being late by a certain threshold?) b) the term from the user is referring to the term acceptable, meaning the user is determining that neither the cancelation of the vehicle allocation nor extension of a usage time of the facility is acceptable (in this case Examiner would further object to the language acceptable from the user and interpret it as acceptable to the user). For examination purposes, Examiner will be interpreting the claim in its entirety as The pick-up/drop-off management device according to claim 34, wherein the processor accepts both the cancelation of the vehicle allocation and the cancelation of the facility reserved by the user notified of the delay in the arrival time of the vehicle allocated by the processor when neither the cancelation of the vehicle allocation nor extension of a usage time of the facility is determined acceptable by the processor, wherein determining that neither the cancelation of the vehicle allocation nor extension of a usage time of the facility are determined acceptable indicates the user arriving at the facility without a predetermined amount of time remaining in their reservation.
Claim 36 (line 2) recites the term the number of occupants from the vehicle which lacks antecedent basis. For examination purposes the number of occupants from the vehicle will be interpreted as a number of occupants in the vehicle.
Claim 36 (lines 4-5) recites the term the number of reserved persons which lacks antecedent basis. For examination purposes the number of reserved persons will be interpreted as a number of reserved persons.
Claim 37 (line 3) recites a service or product provided by the facility from the vehicle which lacks clarity. It is unclear how a service or product provided by the facility can be from the vehicle. If a service or product is provided by the facility then the service or product would be from the facility.  For examination purposes a service or product provided by the facility from the vehicle will be interpreted as a service or product provided by the facility.
Claim 38 (lines 8-9) recites the limitations determine an operation plan of the vehicle corresponding to a route between the point information and the access point. It is unclear how a route can be between information and the access point. As described in claim 38, point information corresponds to a service provision point, identification information of the service provider, and identification information of a user of the service provider. Therefore, for examination purposes, identification information of a user of the service provider will be interpreted broadly to include address information on the user which can be used for pick up. Therefore, for further examination purposes, determine an operation plan of the vehicle corresponding to a route between the point information and the access point will be interpreted as determine an operation plan of the vehicle corresponding to a route between a user address and the access point.
Claim 39 (line 3) recites the term the service information which lacks antecedent basis. For examination purposes the service information will be interpreted as service information
Claim 39 (lines 4-5) recites the language and provide the service status information on a service provided at least on the route of the vehicle which can be interpreted in at least the following ways: a) the service status information is provided while the vehicle is en route to a destination, or b) the service status information provided is service status information related to the route of a vehicle, such as estimated time of arrival. For examination purposes, Examiner will be interpreting and provide the service status information on a service provided at least on the route of the vehicle as and provide the service status information related to the route of the vehicle.
Claim 40 (lines 3-4) recites the language generates the service status information on the basis of an operation plan of the vehicle determined by the processor, and makes the plan which is unclear and/or has antecedent basis issues. This language can be interpreted at least the following ways: a) service status is generated based on an operation plan, and then a second plan is made or b) a plan is made and then service status information is generated based on the plan. For examination purposes, Examiner will interpret generates the service status information on the basis of an operation plan of the vehicle determined by the processor, and makes the plan as makes an operation plan of the vehicle determined by the processor and generates the service status information on the basis of the operation plan. This interpretation is in accordance with description b) above.
Claim 41 (lines 2-4) recites the language wherein the processor manages a status attribute discriminated from identification information of the user and the movement situation as the service status information, and makes the plan which can be interpreted at least in the following ways: a) a status attribute is notably separate from identification information of the user and the movement situation, or b) a status attribute is segregated and derived from identification information of the user and the movement situation. For examination purposes, Examiner will interpret wherein the processor manages a status attribute discriminated from identification information of the user and the movement situation as the service status information, and makes the plan as wherein the processor manages a status attribute derived from identification information of the user and the movement situation as the service status information, and makes the plan.
Claim 42 (lines 2-3) recites the language wherein the processor notifies the facility terminal of information on a time of arrival at the facility in the service status information which can be interpreted at least in the following ways: a) the time of arrival at the facility is part of the service status information, or b) the notification is part of the service status information. For examination purposes, Examiner will interpret wherein the processor notifies the facility terminal of information on a time of arrival at the facility in the service status information as wherein the processor notifies the facility terminal of service status information comprising a time of arrival at the facility.
Claims 33-34, 37 are rejected by virtue of their dependency upon the claims rejected above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 30, 43 and 44 recite a system, method, and non-transitory computer-readable medium, respectively, used to perform the method of creating a pick-up/drop-off schedule based on a reservation at a facility, reserving a vehicle, and allocating the vehicle to perform a pick-up/drop-off according to the pick-up/drop-off schedule. Therefore, claims 30, 43 and 44 are each directed 
The limitations ... create a pick-up/drop-off schedule on the basis of content of a reservation for a facility and reserve a vehicle; and allocate the vehicle reserved by the vehicle allocation reserver according to the pick-up/drop-off schedule, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concepts of creating a pick-up/drop-off schedule based on a reservation at a facility (“Certain Methods of Organizing Human Activity” (e.g. commercial interactions)), reserving a vehicle (“Certain Methods of Organizing Human Activity” (e.g. commercial interactions)), and allocating the vehicle to perform a pick-up/drop-off according to the pick-up/drop-off schedule (“Certain Methods of Organizing Human Activity” (e.g. commercial interactions)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using A pick-up/drop-off management device (recited in claim 30 and described in paragraph [0063]; (Fig. 8)), a vehicle allocation reserver (recited in claim 30 and described in paragraph [0064]), a processor (recited in claims 30 and 43 and described in paragraph [0064]), A non-transitory computer-readable storage medium (recited in claim 44 and described in paragraphs [0063-0064]), and a computer (recited in claim 44 and described in paragraph [0064]). The claimed components are recited at a high level of generality and are merely invoked as a generic computer environment to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, the additional elements of A pick-up/drop-off management device, a vehicle allocation reserver, a processor, A non-transitory computer-readable storage medium, and a computer do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to generally “apply” the concept of creating a pick-up/drop-off schedule based on a reservation at a facility, reserving a vehicle, and allocating the vehicle to perform a pick-up/drop-off according to the pick-up/drop-off schedule. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. Therefore the claims are not patent eligible.
Claims 31-42 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 31-42 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 32 recites a user terminal (described in paragraph [0054]) and a facility terminal (described in paragraph [0049]), these additional elements do not integrate the judicial exception into a practical application since they are merely generic computer components upon which the abstract idea is “applied”. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of creating a pick-up/drop-off schedule based on a reservation at a facility, reserving a vehicle, and allocating the vehicle to perform a pick-up/drop-off according to the pick-up/drop-off schedule 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, do not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-33 and 37-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jepson (U.S. Pub. No. 20180182055).
Regarding the following claim 30, 43 and 44 limitations, Jepson, as shown, discloses the following limitations:
A pick-up/drop-off management device comprising: a processor configured to: create a pick-up/drop-off schedule on the basis of content of a reservation for a facility and reserve a vehicle; and allocate the vehicle reserved by the vehicle allocation reserver according to the pick-up/drop-off schedule. [See [0055-0056]; (Fig. 1); [0078]; [0081]; (Fig. 3); (Figs. 4A-B); Jepson a pick-up/drop-off management device) comprising a transportation coordination component 110 comprising a processor. Jepson further teaches the transportation coordination component 110 arranges for vehicles to pick up patients to bring them to their hospital appointments (i.e. create a pick-up/drop-off schedule on the basis of content of a reservation for a facility and reserve a vehicle; and allocate the vehicle reserved by the vehicle allocation reserver according to the pick-up/drop-off schedule).]
Regarding the following claim 31 limitations, Jepson, as shown, discloses all claim 30 limitations as well as the following limitations:
The pick-up/drop-off management device according to claim 30, wherein the processor configured to creates the pick-up/drop-off schedule allowing a vehicle to arrive in time for a designated arrival time, with the facility set as a destination or a departure place, on the basis of the content of the reservation for the facility. [See [0078]; [0081]; (Fig. 3); (Figs. 4A-B); Jepson teaches the transportation coordination component 110 arranges for vehicles to pick up and drop off patients at specific times (i.e. creates the pick-up/drop-off schedule) in order for them to arrive at their hospital appointments on time (i.e. allowing a vehicle to arrive in time for a designated arrival time, with the facility set as a destination or a departure place, on the basis of the content of the reservation for the facility).]
Regarding the following claim 32 limitations, Jepson, as shown, discloses all claim 30 limitations as well as the following limitations:
The pick-up/drop-off management device according to claim 30, wherein the processor further configured to: acquire a movement situation from the vehicle allocated by the processor; and notify at least one of a user terminal used by a user who has made the reservation for the facility and a facility terminal used by an administrator of the facility of the movement situation. [See [0088]; (Figs. 4D-E); Jepson teaches the transportation coordination component 110 a movement situation) to the pick-up location.]
Regarding the following claim 33 limitations, Jepson, as shown, discloses all claim 30 and 32 limitations as well as the following limitations:
The pick-up/drop-off management device according to claim 32, wherein the processor notifies the facility terminal that a user has got on the vehicle allocated by the processor and then has started a movement to the facility, or of a target time of arrival at the facility. [See [0090]; (Fig. 8A); Jepson teaches an EMR/HER system 120 (i.e. the facility terminal) receiving patient transportation status information including estimated arrival times (i.e. a target time of arrival at the facility) from the transportation coordination component 110 (i.e. the processor).]
Regarding the following claim 37 limitations, Jepson, as shown, discloses all claim 30 and 32 limitations as well as the following limitations:
The pick-up/drop-off management device according to claim 32, wherein the processor acquires an order indication for a service or product provided by the facility from the vehicle, and the processor notifies the facility terminal of the order indication acquired by the processor. [See [0006]; [0070]; [0071]; (Fig. 3, element 302); [0090]; (Fig. 8A); Jepson teaches the transportation coordination component 110 (i.e. the processor) receiving appointment information for a patient from an EMR/EHR system 120 (i.e. an order indication for a service or product provided by the facility), arranging transportation to get the patient to their appointment on time, and communicating the transportation information to the EMR/EHR system 120 (i.e. the facility terminal).]
Regarding the following claim 38 limitations, Jepson, as shown, discloses all claim 30 and 32 limitations as well as the following limitations:
The pick-up/drop-off management device according to claim 32, wherein the processor further configured to: acquire service provision information including point information corresponding to a service provision point, identification information of the service provider, and identification information of a user of the service provider from the service provider; acquire an access point that is information on the point at which the user receives the service provision; and determine an operation plan of the vehicle corresponding to a route between the point information and the access point. [See [0006]; [0078]; (Fig. 4B); [0081]; (Fig. 3); (Figs. 4A); Jepson teaches the transportation coordination component 110 acquiring information including the location of an appointment (i.e. a service provision point), the name of the healthcare facility (i.e. identification information of the service provider), and a pick-up address of a patient (i.e. identification information of a user of the service provider). Jepson further teaches acquiring and providing the patient information regarding a specific entrance to the healthcare facility (see Fig. 4B: “... and drop you off at our Blue Entrance”) (i.e. an access point) they will be arriving at for their appointment, and determining and relaying an agenda (i.e. an operation plan) for transporting the patient.]
Regarding the following claim 39 limitations, Jepson, as shown, discloses all claim 30, 32 and 38 limitations as well as the following limitations:
The pick-up/drop-off management device according to claim 38, wherein the processor further configured to: generate service status information corresponding to the service information and the identification information of the user acquired by the processor, and provide the service status information on a service provided at least on the route of the vehicle. [See [0078]; [0081]; (Fig. 3); (Figs. 4A-B); Jepson teaches generating and providing appointment information (i.e. service status information corresponding to the service information and the identification information
Regarding the following claim 40 limitations, Jepson, as shown, discloses all claim 30, 32 and 38-39 limitations as well as the following limitations:
The pick-up/drop-off management device according to claim 39, wherein the processor acquires the identification information of the user associated with the service status information, generates the service status information on the basis of an operation plan of the vehicle determined by the processor, and makes the plan. [See [0078]; [0081]; (Fig. 3); (Figs. 4A-C); Jepson teaches acquiring user contact information (i.e. identification information of the user associated with the service status information) arranges a ride agenda and sends the ride agenda to the patient.]
Regarding the following claim 41 limitations, Jepson, as shown, discloses all claim 30, 32 and 38-40 limitations as well as the following limitations:
The pick-up/drop-off management device according to claim 40, wherein the processor manages a status attribute discriminated from identification information of the user and the movement situation as the service status information, and makes the plan. [See [0090]; (Fig. 8A); Jepson teaches storing estimated arrival time information (i.e. a status attribute discriminated from identification information of the user and the movement situation as the service status information) and books a vehicle according to the ride agenda of the patient (i.e. makes the plan).]
Regarding the following claim 42 limitations, Jepson, as shown, discloses all claim 30, 32 and 38-41 limitations as well as the following limitations:
The pick-up/drop-off management device according to claim 39, wherein the processor notifies the facility terminal of information on a time of arrival at the facility in the service status information. [See [0090]; (Fig. 8A); Jepson teaches the transportation coordination component 110 (i.e. the processor) relaying estimated time of arrival information to the EMR/HER system 120 (i.e. the facility terminal).]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35 are rejected under 35 U.S.C. as being unpatentable over Jepson (U.S. Pub. No. 2018/0182055) in view of Yalcin (U.S. Pub. No. 2015/0161526).
Regarding the following claim 34 limitations, Jepson, as shown, discloses all claim 30 and 32 limitations. Jepson does not, however Yalcin does, disclose the following limitations:
The pick-up/drop-off management device according to claim 32, wherein the processor accepts at least one of change or cancelation of a reservation for vehicle allocation and change or cancelation of the reservation for the facility when an arrival time of the vehicle allocated by the processor is delayed. [See [0058]; Yalcin teaches canceling both a flight reservation and a hotel reservation (i.e. accepts at least one of change or cancelation of a reservation for vehicle allocation and change or cancelation of the reservation for the facility) when a reserved flight is delayed (i.e. when an arrival time of the vehicle allocated by the processor is delayed).] 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the transportation coordination component of Jepson with the cancelation feature of Yalcin. Delays in transportation vehicles can result in their use being incompatible with the rest of a user’s agenda. In these situations it is important to be able to cancel reservations with incompatible transportation vehicles so that the user is not charged for their service and the transportation vehicle can service a different user instead. The same benefits 
Regarding the following claim 35 limitations, Jepson, as shown, discloses all claim 30, 32 and 34 limitations. Jepson does not, however Yalcin does, disclose the following limitations:
The pick-up/drop-off management device according to claim 34, wherein the processor accepts both the cancelation of the vehicle allocation and the cancelation of the facility when neither the cancelation of the vehicle allocation nor extension of a usage time of the facility is acceptable from the user notified of the delay in the arrival time of the vehicle allocated by the processor. [See [0058]; [0022]; Yalcin teaches canceling both a traveler’s flight reservation and a hotel reservation (i.e. accepts both the cancelation of the vehicle allocation and the cancelation of the facility) when a reserved flight is delayed (i.e. the delay in the arrival time of the vehicle allocated by the processor) and the cancelation of the flight reservation and extension of the hotel reservation do not provide an adequate fix to travel itinerary to get the user where they need to go. For example, Yalcin’s describes the following situation in paragraph [0058]: if a missed leg of a flight that connects in Paris leads to a proposal to replace the missed leg with a flight that connects instead through Brussels, the proposal would not only replace the missed flight with the new flight, but may also add a hotel reservation for any layover in Brussels, cancel a hotel reservation for any layover in Paris, or adjust other services such as car rentals, taxi's etc. as may be needed to accommodate the traveler's changed situation. In this example, a traveler will miss a layover flight in Paris due to a travel incident such as a delay and therefore will be rerouted through a layover in Brussels. Neither merely canceling the layover flight that connects in Paris nor extending the layover hotel reservation in Paris (i.e. when neither the cancelation of the vehicle allocation nor extension of a usage time of the facility) will result in getting the traveler to their destination (i.e. acceptable). Therefore the flight reservation to Paris and the layover hotel the cancelation of the vehicle allocation and the cancelation of the facility).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the transportation coordination component of Jepson with the cancelation feature of Yalcin. Delays in transportation vehicles can result in their use being incompatible with the rest of a user’s agenda. In these situations it is important to be able to cancel reservations with incompatible transportation vehicles so that the user is not charged for their service and the transportation vehicle can service a different user instead. The same benefits apply to facility reservations as well, such as the hotel reservations described in Yalcin paragraph [0058]. It would benefit a user to cancel a vehicle reservation and a facility reservation when a transportation delay renders the user incapable of participating in the facility reservation and therefore not in need of the vehicle reservation.

Claims 34-35 are rejected under 35 U.S.C. as being unpatentable over Jepson (U.S. Pub. No. 2018/0182055) in view of Boyer (U.S. Pub. No. 2002/0198747).
Regarding the following claim 36 limitations, Jepson, as shown, discloses all claim 30 and 32 limitations. Jepson does not, however Boyer does, disclose the following limitations:
The pick-up/drop-off management device according to claim 32, wherein the processor acquires information indicating the number of occupants from the vehicle, and the processor notifies the facility terminal of change of the number of reserved persons when the information indicating the number of occupants acquired by the processor is different from the number of reserved persons. [See [0044]; [0026]; [0034]; Boyer teaches notifying an airport restaurant owner of information indicating a difference in a number of passengers on a first flight (bound for the airport containing the airport restaurant) when passengers on a second flight were delayed and . notifies ... of change of the number of reserved persons when the information indicating the number of occupants acquired by the processor is different from the number of reserved persons). This notification is communicated via a "listening-receiving systems" or "LRS," or a "non-listening-receiving systems" or "N-LRS" of the airport restaurant owner (i.e. notifies the facility terminal).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the transportation coordination component of Jepson with the passenger count notification feature of Boyer. By making this combination, the healthcare facility of Jepson would have access to information regarding how many patients are arriving on a vehicle before the vehicle arrived. This would benefit the healthcare facility by allowing them extra time to prepare for more or fewer patients before the patients actually arrived, thereby saving the staff time and granting the healthcare facility more information which can be used to improve patient care planning decisions.

Prior Art
Levanon (U.S. Pub. No. 2015/0227888) teaches coordinating delivery planning between customers, couriers and preparation facilities.
Meadows (U.S. Pat. No. 8,024,111) teaches canceling meetings and travel accommodations due to travel delays. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628